Pearson, J.
Wf concur with his Honor, below, that ■the defendant is not guilty of forcible trespass. That of-fence must be charged, as being done with a strong hand, “ manuforti,” which implies greater force than is expressed by the words “ vi et armis.” There must be a demon stration of force, as with weapons, or a multitude of people, so as to involve a breach of the peace, or directly tend to it, and be calculated to intimidate or put in fear. State v. Flowers, 1 Mur. 254. State v. Fisher, 1 Dev. 357. State v. Mills, 2 Dev. 420. The jury find, that the defend ant obtained the note from Byrd by stratagem and “fraud.” This resembles larceny more than forcible trespass.
. The Court thinks there should be judgment for the defendant.
Per Curiam.
Ordered to be certified accordingly.